SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 OLD MUTUAL FUNDS I (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of Each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration No.: (3) Filing Party: (4) Date Filed: Old Mutual Funds I You recently received proxy materials for a SpecialMeeting of Shareholders for the Old Mutual Analytic Global Fund in which you are invested.The purpose of the Special Meeting of Shareholders, scheduled for October 22, 2009, isto approve a Liquidation of the Fund. Our records indicate that we have not yet received your vote. We urge you to vote as soon as possible in order to allow the Old Mutual Funds to obtain a sufficient number of votes to hold the Special Meeting of Shareholders as scheduled. 1-866-451-3782 Voting is very important. Please vote now to be sure your vote is received in time for the October 22, 2009 Special Meeting of Shareholders. VOTING IS EASY.
